Citation Nr: 1202717	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  10-00 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of service connection for lumbosacral spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to an extension of temporary 100 percent evaluation based on surgical or other treatment necessitating convalescence for the service-connected left knee disability after October 1, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The Veteran served on active duty from July 1989 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that granted an extension of temporary 100 percent rating for convalescence until October 1, 2008.  The Veteran contends his temporary rating should be extended past that date.

Also on appeal is a May 2009 RO rating decision that denied the Veteran's request to reopen a claim for service connection for lumbosacral spine disability and denied service connection for cervical spine disability. 

In this substantive appeal the Veteran requested a hearing before the Board by videoconference from the RO, but before a hearing was formally scheduled the Veteran notified the RO in writing that he was withdrawing his request for hearing and requesting that a decision be made on the existing record.

The issues of service connection for a lumbosacral spine disorder and a cervical spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a lumbar myofascial problem was denied in a rating decision in July 2006; the Veteran did not file a timely appeal.

2.  Evidence received since July 2006 is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a lumbosacral spine disability.
 
3.  The Veteran underwent surgery related to his service-connected left knee disability in December 2007, with a follow-up procedure on January 25, 2008.

4.  From October 1, 2008, the Veteran's left knee disability was not manifested postoperatively by incompletely healed wounds, therapeutic immobilization, necessity for house confinement or use of a wheelchair or crutches.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim for service connection for a lumbosacral spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2011).
 
2.  The criteria for extension of temporary 100 percent evaluation based on surgical or other treatment necessitating convalescence for the service-connected left knee disability after October 1, 2008, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In this case, notice was provided to the Veteran by letters in December 2007 and January 2008, prior to the issuance of the January 2008 rating decision on appeal.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  VA examination is not warranted because the Veteran's current symptoms are not on appeal, and the Veteran withdrew his request for a hearing before the Board.  The Veteran's service treatment records (STRs) are on file, as are post-service VA and private treatment records from providers identified by the Veteran as potentially having relevant records.  Disability records from the Social Security Administration (SSA) are also associated with the claims file.  The Veteran has not asserted there is any additional existing evidence relevant to his claim not currently of record, and the Board is also unaware of any such outstanding evidence.

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

New and Material Evidence

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Evidence and Analysis

An RO rating decision in July 2006 denied the Veteran's claim for lumbar myofascial problem (claimed as back pain) based on a finding that the Veteran's current myofascial problem was not secondary to the service-connected left knee condition and was not incurred in or aggravated by active service.  This conclusion was based in large part on a June 2006 VA medical examination in which the examiner diagnosed lumbar myofascial strain and stated an opinion as follows: "Lumbar with no apparent injury related to the in-service. [sic].  It appears to have happened post-service connected, and appears to be a localized lumbar myofascial problem and the exam does not reveal any limitation to the lumbar region."

The Veteran filed a Notice of Disagreement (NOD) in October 2006, and the RO issued a Statement of the Case (SOC) in June 2007.  The Veteran submitted a VA Form 9 (Substantive Appeal) that was dated July 27, 2007, but was received by the RO on September 5, 2007.  The RO notified the Veteran by letter in November 2007 that his Substantive Appeal had not been timely filed.

On review, the Board finds the Veteran did not file a timely appeal, and the July 2006 rating decision is accordingly final.   38 U.S.C.A. § 7105(c).

Evidence added to the file since July 2006 includes a December 2008 VA neurology consult in which the neurologist stated the Veteran's multifocal discomfort "appears to have begun with the left knee."  The neurologist's clinical impression was chronic neck and back pain that appeared to be principally due to a combination of degenerative arthritis, degenerative disc disease and overuse-type syndrome.  When the Veteran asked the neurologist to clarify whether it was possible that the current back pain was the result of his earlier in-service knee injury and aggravated by his consequent abnormal gait, the neurologist stated this was reasonably probable as a significant factor in the Veteran's back pain development.

The VA neurological consult shows a medical opinion relating the Veteran's claimed back problems to the service-connected injury, which is an element that was missing at the time of the July 2006 rating decision.    Accordingly, this evidence is sufficient to reopen the previously-denied claim.  Shade, 24 Vet. App. 110.

The Veteran's appeal is granted to that extent.

Extension of Total Rating for Convalescence

Legal Principles

Pursuant to 38 C.F.R. § 4.30, a total disability rating (100 percent) will be assigned without regard to the other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or regular outpatient release that entitlement is warranted under paragraphs (a)(1)-(3) of this regulation, effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2 or 3 months from the first day of the month following such hospital discharge or outpatient release.  The termination of such total ratings is not subject to 38 C.F.R. § 3.105(e).  Such total rating will be followed by appropriate schedular evaluations.  When the evidence is inadequate to assign a schedular evaluation, a physical examination will be scheduled and considered prior to the termination of a total rating under this section.  38 C.F.R. § 4.30 (2011).

Total ratings will be assigned is treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely  healed wounds, stumps of recent amputations, (3) therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued  use of a wheelchair or crutches; or, immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

A total rating under this section will require full justification on the rating sheet and may be extended as follows: extensions of 1, 2 or 3 months beyond the initial 3 months may be made under paragraph (a)(1) above; extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made under paragraph (1)(2) or (3) above upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Evidence and Analysis

The Veteran had left knee surgery (revision of anterior cruciate ligament) on December 5, 2007.  A concurrent letter by Dr. Christopher O'Grady states the Veteran would not be able to return to full activity until 6 months after the surgery.

The Veteran presented to the VA clinic a few hours after surgery in December 2007 requesting postoperative pain medications, asserting that the medications he had been provided at the time of surgery were stolen from his truck; the Veteran did not present a police report.  (Of note, a VA psychiatric consult in January 2008 noted longstanding history of opioid use and current diagnosis of opioid dependence.)   

A postoperative report by Dr. O'Grady on December 13, 2007 shows the Veteran with unusual complaints or acute distress; the knee was essentially within normal limits and the incision was healing well.

On January 7, 2008, the Veteran presented to the VA clinic complaining of postoperative pain, sharp and ongoing; he was noted to be wearing a knee brace.

A January 9, 2008, VA treatment note states the Veteran's surgeon had requested referral to a pain management clinic due to postoperative pain.

A rating decision in January 2008 granted temporary 100 percent evaluation for convalescence until April 1, 2008.

A postoperative report by Dr. O'Grady on January 22, 2008, shows the Veteran complained of knee swelling and reported having had the knee tapped twice.  There was no infection noted.  Inspection of the knee showed swelling, but flexion and extension were grossly intact, sensation was intact, muscle bulk was normal and there was no tenderness to palpation or effusion.  

On January 25, 2008, the Veteran underwent an operation for removal of a loose foreign body.  The preoperative report noted continued pain and effusions.  The surgery, again performed by Dr. O'Grady, removed a loose cross-pin from the knee, which was felt to be the cause of the recurring effusion.  Dr. O'Grady issued a contemporaneous letter stating the Veteran would be temporarily disabled for 3-4 months after which he was expected to be fully recovered.

A March 2008 letter by Dr. O'Grady stated the Veteran would be unable to return to work for 5 months.  A concurrent letter from the Chief Medical Officer (CMO) of the VA outpatient clinic stated the Veteran ambulated with an antalgic gait using a cane, but did not wear a brace; there was swelling and tenderness on examination and the CMO did not consider at the time that the Veteran would be able to return to his job as an electrician due to inability to climb ladders and to stoop (the CMO subsequently sent an identical letter re-dated June 2008).

A VA treatment note dated in March 2008 states the Veteran had completed physical therapy but continued to complain of left knee pain and limitation of motion.  The Veteran was concerned because his temporary total evaluation was due to expire in April 2008 but he was unable to return to work.

A May 2008 letter from Dr. O'Grady states the Veteran would not be able to return to work until October.  

The July 2008 rating decision on appeal granted extension of temporary total disability rating until 1 October, 2008.

An October 2008 treatment note by a VA physician states the Veteran was currently unable to work due to his left carpal tunnel and left ulnar neuropathy, along with the left knee condition.

In his NOD, submitted in November 2008, the Veteran requested extension of temporary total disability because he was still not able to work due to knee pain.  However, a VA mental health clinic (MHC) note in November 2008 showed the Veteran to be walking with a steady gait.

An April 2009 VA primary care (PC) clinic note showed the Veteran to be ambulating with a cane, with no noted distress.

The Veteran had a VA medical examination in May 2009.  The examiner noted the Veteran was in an extreme hardship situation financially.  The Veteran reported he had quit his job as an electrician, but denied any prescribed bed rest or incapacitation during the past 12 months.  The Veteran reported he was able to drive and was independent in all activities of daily living (ADLs).  There were no reported impediments to his usual occupation.  The Veteran was observed on examination to be ambulating unassisted with a single-prong cosmetic cane with a prescribed cane and walker in place.  His gait was antalgic.  Strength testing to gravity and resistance was within normal limits for age and bilaterally equal.  The Veteran was unable to toe-walk without difficulty of risk of falling, but he was able to heel-walk and heel-and-toe walk without difficulty.  Neurologic examination and deep tendon reflexes (DTRs) were normal. The knee was not tender but there was subjective pain on motion with discomfort throughout; there was also crepitus on motion.  Repetitive motion did not cause increased loss of function.  There was no instability.  The examiner diagnosed status post reconstruction of anterior cruciate ligament (ACL) insufficiency and resection of lateral meniscus tear.  

In regard to employability, the examiner noted the Veteran reported he was unable to do his job as an electrician due to inability to sit, stand, kneel or walk for long periods as well as inability to carry or lift heavy objects.  However, the Veteran's left knee disability did not impair his ADLs or ability to perform sedentary and very light employment activities.  Although the Veteran was unable to work as an electrician he was able to answer the telephone or work at a desk or computer as long as he was able to occasionally shift his weight and change positions.  Accordingly, the examiner concluded the Veteran's left knee disability would not hinder the average person from obtaining or maintaining gainful employment.      

Review of the Veteran's Social Security Administration (SSA) disability file shows the Veteran filed a claim for disability in December 2007 for left knee ACL revision (primary diagnosis) and lumbago (secondary diagnosis).  His claim was denied based on a determination by SSA that the claimed disabilities did not render the Veteran unemployable.

On review of the evidence above, the Board finds no evidence that the criteria for extension of convalescence benefits were met after October 1, 2008.  Although the Veteran continued to complain of knee pain that he asserts prevented him from working at  his previous job, the postoperative treatment record clearly demonstrates that the criteria for convalescence benefits under 38 C.F.R. § 4.30(a) were not met.  The Veteran's knee was not manifested postoperatively by incompletely healed wounds, therapeutic immobilization, necessity for house confinement or use of a wheelchair or crutches.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence submitted by the Veteran in the form of his correspondence to VA, to SSA and to various political representatives as well as his statements to various medical providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran full competence and credibility in reporting his postoperative symptoms, his lay statements do not show that the criteria for convalescence benefits under 38 C.F.R. § 4.30(a) were met.  

The Board notes at this point that the rating decision on appeal granted entitlement to nonservice-connected pension and denied entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The same rating decision denied rating in excess of 10 percent for the left knee disability.  None of those issues is on appeal before the Board.  The Board's review is confined to the limited question of whether the Veteran's postoperative symptoms warrant extension of convalescence benefits after October 1, 2008, and the Board has found they do not.  The claim must accordingly be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

As new and material evidence has been received, reopening of the claim for service connection for a lumbosacral spine disability is granted.  

Extension of temporary 100 percent evaluation based on surgical or other treatment necessitating convalescence for the service-connected left knee disability after October 1, 2008, is denied


REMAND

As noted above, the Board has reopened the claim for service connection for lumbosacral spine disorder, claimed as secondary to the left knee disability, based on a December 2008 opinion by a VA neurologist that raises a prima facie case for service connection for disabilities of the lumbosacral and cervical spine, both as secondary to the service-connected left knee disability.

The Board notes the presence in the file of a VA examination in June 2006 that provides an opinion weighing against the claim.  However, the diagnosis for the Veteran's lumbosacral spine disorder has changed since that examination, and the cervical spine disorder is new since that examination.  The Board accordingly finds the Veteran should be afforded a new examination at this point to determine whether he has a lumbosacral or cervical spine disorder that is etiologically related to the service-connected left knee disability.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be afforded examination by an examiner with appropriate expertise to determine the etiology of any current lumbosacral or cervical spine disability.

The claims folder should be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on examination of the Veteran and review of the claims file, the examiner should state an opinion with respect to any currently present lumbosacral or cervical spine disability as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disorder is due to or aggravated by the Veteran's service-connected left knee disability.

If the examiner determines that either the lumbosacral spine disorder or the cervical spine disorder is not due to the left knee disability, but is aggravated (permanently worsened in severity beyond the normal progress of the disease) by the left knee disability, the examiner should state the baseline severity of the lumbosacral or cervical spine disorder and then state the degree of additional disability caused by the left knee disability, in terms conforming to the rating schedule.

The rationale for all opinions expressed should be provided.

2.  The RO/AMC should also undertake any other development it determines to be warranted.
  
3.  Then, the RO/AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO/AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


